Citation Nr: 0612822	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-41 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating of the 
veteran's service connected right true vocal cord paralysis, 
currently rated at 30 percent disabling. 
 
2.  Entitlement to compensation under 38 C.F.R. § 1151 for 
right shoulder hemiarthroplasty residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 through 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to compensation under 38 C.F.R. 
§ 1151 for right shoulder hemiarthroplasty residuals is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence shows that the veteran has a 
constant inability to speak above a whisper.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for the veteran's 
right true vocal cord paralysis are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6519 
(2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran disagrees with the 30 percent rating assigned for 
his right true vocal cord paralysis.  He contends that he is 
entitled to a higher rating because he is unable to raise his 
voice above a whisper.  The preponderance of the evidence 
supports his claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  A disability 
must be considered in the context of the whole recorded 
history.  Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran is currently rated as 30 percent disabled under 
DC 8210 for right true vocal cord paralysis.  Under this 
code, a 50 percent rating is warranted upon a showing of 
complete paralysis of the tenth cranial (pneumogastric, 
vagus) nerve.  Another code appears to apply in this instance 
and the veteran's representative argues that it is more 
appropriate to rate his under DC 6519, which addresses 
aphonia, and contemplates a 60 percent rating is warranted 
for a constant inability to speak above a whisper, and a 100 
percent rating for a constant inability to communicate by 
speech.  The Board agrees in light of its obligation to 
coordinate the rating code with the impairment of function 
the veteran currently experiences.  

The evidence of record includes a March 2006 report from Dr. 
Highfill explicitly stating that the veteran is unable to 
speak above a whisper.  Dr. Highfill's opinion, which was 
based upon an examination that included a flexible 
laryngoscopy procedure, was that the veteran's voice 
limitations are due to his service connected vocal cord 
paralysis.  At his February 2006 hearing, the veteran 
demonstrated his inability to speak above a whisper.  His 
wife also testified that he has been unable to speak above a 
whisper since his surgery.  Both witnesses were credible.  

While the VA treatment records and August 2003 VA examination 
address hoarseness in the veteran's voice, and other evidence 
of record, including a private doctor's opinion, establish 
that his voice is constantly limited to a whisper.  There is 
no evidence to indicate that he is altogether unable to 
communicate by speech.  Thus, the evidence more nearly 
approximates aphonia, complete organic, manifested by the 
inability to speak above a whisper, under DC 6519, and 
warrants a 60 percent rating.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran letters in May 2004 and January 2005 that 
gave him adequate notice.  The May 2004 letter notified the 
veteran of the evidence necessary to establish an increased 
rating.  The letter also notified the veteran of what he was 
expected to provide and what VA would obtain on his behalf, 
and asked him to send VA any evidence in his possession that 
pertains to the claim.  The January 2005 letter again stated 
the requirements for an increased rating and updated the 
veteran as to the status of his claims folder.  These letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, even though VA did not provide notice to the 
veteran regarding effective date, the RO will be responsible 
for addressing any notice defect with respect to the 
effective date element when effectuating this award.  There 
is no prejudice to the veteran in this regard.

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's contentions, his service, private and 
VA medical records, and a VA examination report.  The veteran 
was afforded a hearing and the record was left open for 
thirty days following the hearing so that the veteran could 
collect and submit additional evidence, which he did with a 
waiver of RO review attached.  The veteran has not notified 
VA of any additional available relevant records with regard 
to this claim.  As such, VA met its duty to assist.


ORDER

Entitlement to an initial disability rating of 60 percent for 
right true vocal cord paralysis is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right shoulder 
hemiarthroplasty.  He contends that the range of motion in 
his right shoulder has worsened since his December 2000 
surgery, and that he authorized the repair of his rotator 
cuff tear, but not shoulder replacement surgery.

The evidence of record does not address whether the veteran 
has an additional shoulder disability as a result of VA 
treatment.  The August 2003 VA examination discloses the 
veteran's current range of motion, but does not address his 
condition prior to his December 2000 surgery, and 
consequently does not address whether his condition worsened 
as a result of the surgery, or whether VA treatment and 
negligence cause additional disability.  Under 38 C.F.R. 
§ 3.361, VA must know this information in order to decide 
this claim.  Thus, additional development is needed.

Finally, as the veteran did not receive any notice regarding 
ratings of compensable disabilities or effective dates of 
awards (See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006)), the RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
shoulder disorder and effective date of 
any award of compensation in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

2.  Obtain a VA orthopedic examination to 
determine whether the veteran has an 
additional disability as a result of his 
December 2000 shoulder surgery.  The VA 
examiner must compare the veteran's pre-
operative symptoms and diagnoses with his 
current symptoms and diagnoses.  In 
particular, range of motion should be 
discussed in the examiner's findings, and 
the examiner should address relevant 
outpatient treatment records such as the 
February 2001 report stating that the 
veteran's range of motion has decreased.  

If the examiner concludes that the veteran 
has additional shoulder disability from 
the December 2000 surgery at issue, the 
examiner should then opine whether the 
proximate cause of the additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of VA in furnishing the surgical 
treatment or (b) an event not reasonably 
foreseeable.  

3.  The claims folder should be provided 
to the examiner for review.  The 
examination report should specifically 
point out that such a review was conducted 
and identify any documents within that are 
of special significance to his or her 
medical conclusions.  A copy of this 
remand should be provided to the examiner.

4.  Obtain a copy of any consent form 
signed by the veteran prior to the 
shoulder surgery performed on December 12, 
2000.  

5.  Readjudicate the veteran's claim.  If 
the claim remains denied, the RO should 
provide the veteran and his representative 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


